Name: Commission Regulation (EC) No 180/96 of 31 January 1996 amending Regulation (EC) No 1372/95 laying down detailed rules for implementing the system of export licences in the poultrymeat sector
 Type: Regulation
 Subject Matter: agricultural activity;  information and information processing;  tariff policy;  animal product;  trade policy
 Date Published: nan

 1 . 2. 96 r EN Official Journal of the European Communities No L 25/27 COMMISSION REGULATION (EC) No 180/96 of 31 January 1996 amending Regulation (EC) No 1372/95 laying down detailed rules for implementing the system of export licences in the poultrymeat sector HAS ADOPTED THIS REGULATION : Article 1 Annex I to Regulation (EC) No 1372/95 is replaced by the Annex to this Regulation . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2777/75 of 29 October 1975 on the common organization of the market in eggs ('), as last amended by Commission Regu ­ lation (EC) No 2916/95 (2), and in particular Articles 3 (2) and 8 (12) thereof, Whereas Commission Regulation (EC) No 1 372/95 (3), as last amended by Regulation (EC) No 2841 /95 (4), lays down detailed rules for implementing the system of export licences in the egg sector ; Whereas the amounts of security should be adapted to take account of the modified level of export refunds ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Poultrymeat and Eggs, Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 31 January 1996 . For the Commission Franz FISCHLER Member of the Commission (') OJ No L 282, 1 . 11 . 1975, p. 77. 0 OJ No L 305, 19 . 12. 1995, p. 49 . (3) OJ No L 133, 17. 6. 1995, p. 26. V) OJ No L 296, 9 . 12. 1995, p. 8 . No L 25/28 EN Official Journal of the European Communities 1 . 2. 96 ANNEX ANNEX I Product code of the agricultural product nomenclature for export refunds (') Category Rate of the security (ECU/ 1 00 kg) Net weight 0105 11 11 000 0105 11 19000 0105 11 91 000 0105 11 99 000 1  0105 12 00 000 0105 19 20 000 2  0207 12 10 900 3 15 0 4 0 0207 12 90 190 4 15 0 4 0 0207 25 10 000 0207 25 90 000 5 4 0207 14 20 900 0207 14 60 900 0207 14 70 190 0207 14 70 290 6 2 0207 27 10 990 7 7 0207 27 60 000 0207 27 70 000 8 3 ( l ) Commission Regulation (EEC) No 3846/87 (OJ No L 366, 24. 12. 1987, p . 1 ), part 7. (2) For destinations shown in Annex IV. (3) Other destinations/